DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,231,237. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “A method comprising: establishing connections with a first carrier and a second carrier” corresponds to “A method … comprising:  establishing connections with a first serving cell and a second serving cell” in claim 1 of the above U.S. Patent.
“Determining, by a user device, a time period for a wireless communication between user devices, wherein the wireless communication between user devices is associated with the second carrier” corresponds to “determining, by a user equipment (UE), a time period for a device-to-device (D2D) discovery signal communication via the second serving cell” in claim 1 of the above U.S. Patent.
“Receiving, by the user device and via the first carrier, an uplink grant in subframe n” corresponds to “receiving, by the UE and via the first serving cell, an uplink grant in subframe n” in claim 1 of the above U.S. Patent.
“Determining, by the user device and based on the uplink grant received via the first carrier, a first subframe associated with an uplink signal to a base station associated with the first carrier” corresponds to “determining, by the UE and based on the uplink grant received via the first serving cell, a first subframe associated with an uplink signal to an evolved NodeB (eNB) associated with the first serving cell” in claim 1 of the above U.S. Patent.
“Based on determining that the first subframe overlaps in time with the time period, refraining from transmitting the uplink signal in the first subframe” corresponds to “in response to determining that the first subframe overlaps in time with the time period, refraining from transmitting the uplink signal in the first subframe” in claim 1 of the above U.S. Patent.
Lastly, “transmitting, based on a reception timing of the uplink grant and based on a non-adaptive retransmission, the uplink signal in subframe n+12, wherein the first subframe corresponds to subframe n+4” corresponds to the same in claim 1 of the above U.S. Patent.
Claim 1 of the instant application does not claim “a device-to-device (D2D) discovery signal communication” or “transmitting, based on a retransmission timing, the uplink signal”.  Therefore, claim 1 merely broadens the scope of claim 1 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,856,291. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “A method comprising: establishing connections with a first carrier and a second carrier” as well as “determining, by a user device, a time period for a wireless communication between user devices, wherein the wireless communication between user devices is associated with the second carrier” corresponds to “receiving, by a user device and via a first carrier” as well as “determining a time period for a wireless communication between user devices, wherein the wireless communication between user devices is associated with a second carrier” in claim 1 of the above U.S. Patent.
“Receiving, by the user device and via the first carrier, an uplink grant in subframe n” corresponds to the same in claim 1 of the above U.S. Patent.
“Determining, by the user device and based on the uplink grant received via the first carrier, a first subframe associated with an uplink signal to a base station associated with the first carrier” corresponds to the same in claim 1 of the above U.S. Patent.
“Based on determining that the first subframe overlaps in time with the time period, refraining from transmitting the uplink signal in the first subframe” corresponds to the same in claim 1 of the above U.S. Patent.
Lastly, “transmitting, based on a reception timing of the uplink grant and based on a non-adaptive retransmission, the uplink signal in subframe n+12, wherein the first subframe corresponds to subframe n+4” corresponds to the same in claim 1 of the above U.S. Patent.
Other than a slight difference in wording, claim 1 of the instant application is considered an obvious variant of claim 1 of the above U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467